UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6011


PHILLIP CLINE,

                 Plaintiff - Appellant,

          v.

D. J. HARMON, Acting Warden; MIKE SNOW, Unit Manager; MR.
THOMPSON; DR. DOMINICK MCLAIN, D.O.; FEDERAL BUREAU OF
PRISONS, All in their official and individual capacities,

                 Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:11-cv-00870)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phillip Cline, Appellant Pro Se.         Stephen Michael Horn,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Phillip    Cline    appeals      the   district        court’s    order

accepting the recommendation of the magistrate judge and denying

relief    on    Cline’s    complaint      filed    pursuant    to     Bivens    v.   Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).         We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Cline v. Harmon, No. 5:11-cv-00870 (S.D.W. Va.

Dec. 19, 2012).           We dispense with oral argument because the

facts    and    legal    contentions      are     adequately   presented        in   the

materials      before     this    court   and     argument    would    not     aid   the

decisional process.



                                                                               AFFIRMED




                                           2